United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3464
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Dennis Gene Grippando

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeal from United States District Court
                 for the Western District of Missouri - St. Joseph
                                 ____________

                            Submitted: August 17, 2016
                              Filed: August 22, 2016
                                  [Unpublished]
                                  ____________

Before LOKEN, BENTON, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Dennis Gene Grippando pled guilty to conspiring to distribute a mixture with
a detectable amount of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(c), and 846; and to conspiring to commit money laundering, in violation of 18
U.S.C. §§ 1956(a)(1)(A)(i) and (h). He directly appeals the within-guidelines
sentence imposed by the district court.1 His counsel has moved to withdraw, and filed
a brief under Anders v. California, 386 U.S. 738 (1967). Having jurisdiction under
28 U.S.C. § 1291, this court dismisses the appeal.

      Grippando’s plea agreement contains an appeal waiver that prevents
consideration of this claim and should be enforced. See United States v. Scott, 627
F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and applicability of appeal
waiver); United States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc) (court
should enforce appeal waiver and dismiss appeal where it falls within scope of waiver,
plea agreement and waiver were entered into knowingly and voluntarily, and no
miscarriage of justice would result). An independent review of the record reveals no
non-frivolous issues for appeal outside the scope of the appeal waiver. See Penson
v. Ohio, 488 U.S. 75 (1988).

      The appeal is dismissed and counsel's motion to withdraw is granted.
                       ______________________________




      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.

                                         -2-